In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-06-00080-CV
______________________________


$4,188.00 U. S. CURRENCY AND
ONE GENERAC 5500 WATT GENERATOR, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the County Court at Law #2
Gregg County, Texas
Trial Court No. 2005-2464-CCL


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            Terry Smith, the sole appellant in this case, has filed a motion seeking to dismiss his appeal. 
Pursuant to Tex. R. App. P. 42.1, his motion is granted.
            We dismiss the appeal.
 

                                                                        Jack Carter
                                                                        Justice

Date Submitted:          August 15, 2006
Date Decided:             August 16, 2006